Citation Nr: 0002245	
Decision Date: 01/28/00    Archive Date: 02/02/00

DOCKET NO.  98-04 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
disability compensation benefits, in the calculated amount of 
$3,390.30, to include whether the overpayment was properly 
created.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1968 to June 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the September 1997 rating decision of 
the Committee on Waivers and Compromises (Committee) of the 
Department of Veterans Affairs (VA) Regional Office in 
Honolulu, Hawaii (RO).

The veteran contends that she properly informed the VA of her 
marital status and she believes that the overpayment at issue 
resulted solely from error on the part of the VA.  This 
argument disputes the validity of the overpayment, as well as 
an appeal of the denial of waiver of recovery of the debt 
created by the RO.  The United States Court of Appeals for 
Veterans Claims (Court) has held that it is improper to 
adjudicate an application for waiver without first deciding a 
veteran's challenge to the lawfulness of the debt.  See 
Schaper v. Derwinski, 1 Vet.App. 430 (1991).

In light of the foregoing, the issue on appeal has been 
recharacterized as noted on the cover page of this decision.  
The Board recognizes that the RO has not had the opportunity 
to adjudicate the issue as recharacterized, and that 
typically, in such a case, the claim would be remanded to the 
RO for initial consideration.  However, as explained below, 
the Board believes that a favorable disposition is warranted 
in this case; therefore the veteran has not been prejudiced 
by the Board's initial consideration of this issue.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has been awarded disability compensation 
benefits at the rate of at least 30 percent at all pertinent 
times.

3.  The veteran has provided proof of a valid marriage at all 
pertinent times to a member of the opposite sex.

4.  The RO created an overpayment of 3,390.30, effective from 
the date of the award of additional compensation for a 
spouse, after she did not return a status questionnaire for 
dependents.  

5.  The record does not include any evidence to confirm that 
the veteran's marriage has been terminated by divorce or 
annulment either before or after the RO requested 
verification of the marital veteran's.


CONCLUSION OF LAW

The overpayment of VA disability compensation benefits, in 
the calculated amount of $3,390.30, was improperly created.  
38 U.S.C.A. §§ 103(c), 1115, (West 1991); 38 C.F.R. 
§§ 3.1(j), 3.4(b)(2), 3.50(a), 3.652 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  See Murphy v. Derwinski, 1 Vet.App. 
78, 81 (1990); Gilbert v. Derwinski, 1 Vet.App. 49, 55 
(1990).  That is, the Board finds that the veteran has 
presented a claim which is not implausible when her 
contentions and the evidence are viewed in the light most 
favorable to that claim.  The Board is also satisfied that 
all relevant facts have been properly and sufficiently 
developed.

The record shows that, in December 1978, the RO issued a 
rating decision which awarded the veteran a 30 percent 
disability evaluation for bronchial asthma effective from 
June 1978.  Subsequent rating decisions have confirmed and 
continued this evaluation.  At the time of the initial rating 
decision, the evidence of record included a Certificate of 
Marriage that reflected that the veteran was married, 
according to the laws of the State of Hawaii, in November 
1975.

Thereafter, the veteran submitted declarations of marital 
status dated August 1985 and April 1986 in which she reported 
that she was married, but separated, and that her spouse's 
whereabouts were unknown.  In April 1986, the veteran elected 
to receive her disability compensation benefits in lieu of 
her military retirement benefits.  The following month, the 
RO informed the veteran that her claim for disability 
compensation had been approved and that she would receive 
benefits effective June 1, 1986.  It also informed her that 
additional benefits for her spouse and child were included in 
the award.

By letters dated August and December 1996, the RO requested 
that the veteran verify the number of her dependents.  In 
February 1997, the RO proposed to terminate the additional 
dependency allowance paid for the veteran's spouse because 
she had failed to submit the requested information.  That 
action was taken in April 1997 and the veteran's disability 
compensation was reduced effective May 1986.  An overpayment 
in the amount of $3,390.30 was created.  Although individuals 
to whom benefits are being paid are required to certify 
eligibility factors when requested by VA and a proposed 
reduction or termination must be put in effect if the 
information is not received within 60 days, benefits will be 
adjusted when the required certification is received in 
accordance with the facts found.  38 C.F.R. § 3.652.  

The veteran requested a waiver of recovery of the overpayment 
in July 1997.  The Committee issued decisions in September 
1997 and February 1998 which denied the waiver, finding that 
the veteran was at fault in the creation of the overpayment 
for failure to report a change in her dependency status and 
that repayment would not cause undue financial hardship.  The 
veteran thereafter completed her substantive appeal of the 
issue.

The veteran appeared at a hearing before the undersigned 
Board Member in June 1999.  She testified that she and her 
spouse had periods of separation while they were both on 
active duty and that they periodically lived together until 
1978.  At the time of her separation from service, she 
returned to Hawaii and her spouse was stationed in New York.  
After that time, she never again had contact with him.  
Thereafter, when she applied for disability compensation 
benefits, she reported to the VA that she was married but 
living apart from her spouse.  She was not aware of whether 
her spouse had ever obtained a divorce despite recent efforts 
to learn of his whereabouts.

Under VA laws and regulations, a veteran who is in receipt of 
at least a 30 percent disability evaluation is entitled to 
payment of additional compensation benefits when she has a 
spouse.  See 38 U.S.C.A. § 1115 (West 1991); 38 C.F.R. 
§ 3.4(b)(2) (1999).  A marriage is recognized for VA purposes 
when it is valid under the law of the place where the parties 
resided at the time of marriage, or the law of the place 
where the parties resided when the right to benefits accrued.  
38 C.F.R. § 3.1(j) (1999).  A spouse is defined as a person 
of the opposite sex whose marriage to the veteran conforms to 
the requirements of § 3.1(j).  38 C.F.R. § 3.50(a) (1999).  
If the marriage ends in divorce or annulment on or after 
October 1, 1982, the additional compensation benefits will be 
discontinued on the last day of the month in which the 
divorce or annulment occurred.  38 C.F.R. § 3.501(d)(2) 
(1999).

Based upon the aforementioned evidence, the Board finds that 
the RO improperly suspended the additional compensation 
benefits paid on behalf of the veteran's spouse, and 
therefore, improperly created the overpayment in this case.  
The evidence of record establishes that the veteran's 
marriage of November 1975 was recognized by the VA for the 
purpose of awarding additional compensation benefits and that 
the veteran's spouse conformed to the definition set forth in 
38 C.F.R. § 3.50(a) (1999).  The Board observes that no 
evidence has been presented to establish that the veteran's 
marriage has been terminated by divorce or annulment.  
Therefore, she remains entitled to receive the additional 
compensation benefits which are due to a married veteran with 
at least a 30 percent disability evaluation.

The Board observes that, for purposes of additional of VA 
pension benefits, a veteran's spouse who resides apart from 
the veteran and is estranged may not be considered the 
veteran's dependent unless the spouse receives reasonable 
support contributions from the veteran.  38 C.F.R. § 3.23(d) 
(1999).  In addition, a claimant who seeks entitlement to 
benefits as a surviving spouse generally must have lived with 
the veteran continuously from the date of marriage to the 
date of the veteran's death.  38 C.F.R. § 3.50(b) (1999).  
However, the law imposes no spousal cohabitation or support 
requirement for the receipt of additional disability 
compensation benefits.  In order for the veteran to receive 
additional compensation, she must simply provide proof of a 
valid marriage to a member of the opposite sex.   

In light of the foregoing, the Board finds that the 
overpayment of VA disability compensation benefits, in the 
amount of $3,390.30, was improperly created, and therefore, 
may not be assessed against the veteran.  


ORDER

As the overpayment of VA disability compensation benefits, in 
the calculated amount of $3,390.30, was improperly created, 
this appeal is granted.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals



 

